In an action to recover damages for personal injuries, etc., the defendant Suffolk County School District No. 6 appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), entered September 7, 1989, which granted the plaintiffs’ motion for a protective order and denied its cross motion for a further examination before trial of the plaintiff Steven B. Zagorski.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice McCarthy at the Supreme Court. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.